DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.

Claim Objections
Claims 5 and 15 objected to because of the following informalities:  The instant claims are dependent upon themselves. This appears to be a typographical mistake. For the purposes of this examination, the Examiner is assuming Claim 5 depends upon independent claim 1, and Claim 15 depends upon independent claim 11.
	Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ma et al. (US# 2017/0153852 hereinafter referred to as Ma).

	RE Claim 1, Ma discloses a network interface controller (NIC) (See Ma FIG 1), comprising: 
	an output buffer comprising a plurality of cells (See Ma FIG 1; [0007], [0027] – buffer comprising plurality of cells), wherein a respective cell is a unit of storage in the output buffer (See Ma FIG 1; [0007], [0027] – cells for storage in buffer); 
	a host interface to receive a command from a host device (See Ma FIGs 4, 12; [0069] – i.e. commands from master device such as QM circuit (read/write/etc…)); 
	an injector logic block to generate a packet based on the command (See Ma FIGs 4, 12; [0007], [0027], [0069] – i.e. packet for storage in buffer); and 
	an allocation logic block to: 
	determine whether the packet is a multi-cell packet (See Ma [0046], [0061] – determining if packet is multi-cell packet (i.e. long packet split into multiple cells)); and 
	in response to determining that the packet is a multi-cell packet: 
	determine a virtual index for the packet (See Ma [0046], [0061] –if packet is multi-cell packet (i.e. long packet split into multiple cells), storing packet using logical addressing); and 
	store, in an entry in a data structure (See Ma FIG 1; [0046], [0061] – storing in data structure (i.e. linked list)), the virtual index and a set of physical indices of cells storing the packet (See Ma [0046], [0061] – storing mapping of logical addressing to physical addressing of cells).

	RE Claim 2, Ma discloses a network interface controller, as set forth in claim 1 above, wherein the entry is identified by the virtual index, wherein the entry comprises a set of slots, and wherein a respective slot is to store a physical index of the set of physical indices (See Ma [0046], [0061] – entry of logical address mapped to set of physical cell addresses).

	RE Claim 3, Ma discloses a network interface controller, as set forth in claim 1 above, wherein the injector logic block is further to: store a portion of the packet in a cell identified by a physical index of the set of physical indices (See Ma [0046], [0061]-[0062] – storing portion of packet (multi-cell) in a cell mapped to physical cell addresses).

	RE Claim 4, Ma discloses a network interface controller, as set forth in claim 1 above, wherein the allocation logic block is further to determine a packet group for the packet (See Ma [0046] – the small cells P0C00, P0C01, P0C02 form one logical cell and are included in one cell group CG0), wherein the packet group indicates a maximum size of a packet supported by the entry (See Ma [0046] – In this embodiment, the number of small cells transmitted by one cell group is 3).

	RE Claim 5, Ma discloses a network interface controller, as set forth in claim 1 above, wherein the data structure comprises entries for a plurality of packet groups (See Ma FIG 4; [0046] – storing plurality of cell groups).

 	RE Claim 6, Ma discloses a network interface controller, as set forth in claim 1 above, wherein the cells storing the packet are non-contiguous in the output buffer (See Ma [0028], [0043]-[0044] – packet can be stored in discontinuous memory locations).

	RE Claim 7, Ma discloses a network interface controller, as set forth in claim 1 above, further comprising a retrieval logic block to:
	determine a packet handle (See Ma [0029], [0062] –packet ID (i.e. PKT0)) and an offset associated with the packet (See Ma [0029], [0062] – mapping information);
	identify the entry based on the packet handle (See Ma [0029], [0062] – the QM circuit 104 reads the at least one dequeued packet from the packet buffer 110; the master device may output a packet ID of the first packet PKT0 to the memory controller 108 – the memory controller 108 may refer to mapping information in the linked list nodes associated with the first packet PKT0 to determine the physical cell addresses of small cells stored in the packet buffer); and
	obtain the set of physical indices from the entry (See Ma [0029], [0062] –determine the physical cell addresses of small cells stored in the packet buffer).

	RE Claim 8, Ma discloses a network interface controller, as set forth in claim 7 above, wherein the retrieval logic block is further to obtain a packet segment from a respective cell associated with a physical index of the set of physical indices (See Ma [0062] – packets PKT0-PKT3 can be successively dequeued and output to an egress port by traversing through the linked list).

	RE Claim 9, Ma discloses a network interface controller, as set forth in claim 8 above, wherein the allocation logic block is further to release the entry for reallocation (See Ma [0086] – releasing previously used cell space(s) to free physical cell pool).

	RE Claim 10, Ma discloses a network interface controller, as set forth in claim 1 above, 
	wherein, in response to determining that the packet is a single-cell packet (See Ma [0046] – short packet split into only one small cell), the allocation logic block is further to determine a physical index of a cell for the packet (See Ma [0046], [0061] – storing mapping of logical addressing to physical addressing of cells); and
	wherein the injector logic block is further to store the packet in a cell identified by the physical index (See Ma [0046], [0061]-[0062] – storing packet (single-cell) in a cell mapped to physical cell addresses).

	RE Claim 11, Ma discloses a method comprising: 
	Maintaining, in a network interface controller (NIC) (See Ma FIG 1), an output buffer comprising a plurality of cells (See Ma FIG 1; [0007], [0027] – buffer comprising plurality of cells), wherein a respective cell is a unit of storage in the output buffer (See Ma FIG 1; [0007], [0027] – cells for storage in buffer); 
	Receiving, via a host interface, a command from a host device (See Ma FIGs 4, 12; [0069] – i.e. commands from master device such as QM circuit (read/write/etc…)); 
	generating a packet based on the command (See Ma FIGs 4, 12; [0007], [0027], [0069] – i.e. packet for storage in buffer); and 
	determining whether the packet is a multi-cell packet (See Ma [0046], [0061] – determining if packet is multi-cell packet (i.e. long packet split into multiple cells)); and 
	in response to determining that the packet is a multi-cell packet: 
	determining a virtual index for the packet (See Ma [0046], [0061] –if packet is multi-cell packet (i.e. long packet split into multiple cells), storing packet using logical addressing); and 
	storing, in an entry in a data structure (See Ma FIG 1; [0046], [0061] – storing in data structure (i.e. linked list)), the virtual index and a set of physical indices of cells storing the packet (See Ma [0046], [0061] – storing mapping of logical addressing to physical addressing of cells).

	RE Claim 12, Ma discloses a method, as set forth in claim 11 above, wherein the entry is identified by the virtual index, wherein the entry comprises a set of slots, and wherein a respective slot is to store a physical index of the set of physical indices (See Ma [0046], [0061] – entry of logical address mapped to set of physical cell addresses).

	RE Claim 13, Ma discloses a method, as set forth in claim 11 above, further comprising: storing a portion of the packet in a cell identified by a physical index of the set of physical indices (See Ma [0046], [0061]-[0062] – storing portion of packet (multi-cell) in a cell mapped to physical cell addresses).

	RE Claim 14, Ma discloses a method, as set forth in claim 11 above, further comprising determining a packet group for the packet (See Ma [0046] – the small cells P0C00, P0C01, P0C02 form one logical cell and are included in one cell group CG0), wherein the packet group indicates a maximum size of a packet supported by the entry (See Ma [0046] – In this embodiment, the number of small cells transmitted by one cell group is 3).

	RE Claim 15, Ma discloses a method, as set forth in claim 11 above, wherein the data structure comprises entries for a plurality of packet groups (See Ma FIG 4; [0046] – storing plurality of cell groups).

 	RE Claim 16, Ma discloses method, as set forth in claim 11 above, wherein the cells storing the packet are non-contiguous in the output buffer (See Ma [0028], [0043]-[0044] – packet can be stored in discontinuous memory locations).

	RE Claim 17, Ma discloses a method, as set forth in claim 11 above, further comprising:
	determining a packet handle (See Ma [0029], [0062] –packet ID (i.e. PKT0)) and an offset associated with the packet (See Ma [0029], [0062] – mapping information);
	identifying the entry based on the packet handle (See Ma [0029], [0062] – the QM circuit 104 reads the at least one dequeued packet from the packet buffer 110; the master device may output a packet ID of the first packet PKT0 to the memory controller 108 – the memory controller 108 may refer to mapping information in the linked list nodes associated with the first packet PKT0 to determine the physical cell addresses of small cells stored in the packet buffer); and
	obtaining the set of physical indices from the entry (See Ma [0029], [0062] –determine the physical cell addresses of small cells stored in the packet buffer).

	RE Claim 18, Ma discloses a method, as set forth in claim 11 above, further comprising obtaining a packet segment from a respective cell associated with a physical index of the set of physical indices (See Ma [0062] – packets PKT0-PKT3 can be successively dequeued and output to an egress port by traversing through the linked list).

	RE Claim 19, Ma discloses a method, as set forth in claim 11 above, further comprising releasing the entry for reallocation (See Ma [0086] – releasing previously used cell space(s) to free physical cell pool).

	RE Claim 20, Ma discloses a method, as set forth in claim 11 above, 
	wherein, in response to determining that the packet is a single-cell packet (See Ma [0046] – short packet split into only one small cell), the method further comprises:
	determining a physical index of a cell for the packet (See Ma [0046], [0061] – storing mapping of logical addressing to physical addressing of cells); and
	storing the packet in a cell identified by the physical index (See Ma [0046], [0061]-[0062] – storing packet (single-cell) in a cell mapped to physical cell addresses).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steve R Young whose telephone number is (571)270-7518. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chirag G Shah can be reached on (571) 272-3144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVE R YOUNG/Primary Examiner, Art Unit 2477